Citation Nr: 1532955	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.

4.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has recharacterized the Veteran's claim of service connection for PTSD broadly to encompass all psychiatric disabilities reasonable raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issues of entitlement to service connection for a dental condition, entitlement to initial rating in excess of 10 percent for hypertension and entitlement to an initial compensable rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disability, diagnosed as other specified stressor and trauma related disorder, was incurred in service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board finds that service connection for an acquired psychiatric disorder, diagnosed as other specified stressor and trauma related disorder, is warranted.  The Veteran reported that while serving in Korea, he was shot at several times during patrols.  He also reported that while serving in Panama, he witnessed another service member get shot in the head during a training exercise using live ammunition.  The Veteran additionally reported a near-drowning incident in which he was trapped in a boat that flipped over and sank.  See August 2007 VA Mental Health Record; see also August 2007 Written Statement; April 2009 Written Statement; February 2015 VA Examination Report.  Based on the Veteran's reports and a review of his relevant medical records, a February 2015 VA psychiatric examiner diagnosed the Veteran with "other specified stressor and trauma related disorder."  Thus, the first element, a current diagnosis, is met.   
Moreover, a review of the Veteran's personnel records and service treatment records shows that his reported stressors are consistent with the places, types and circumstances of his service.  His service personnel records confirm that his military occupational specialty was infantry, and that he served in Korea and Panama.  This information corroborates his reports that he was involved in training exercises using live ammunition.  His service treatment records show that on a November 1989 report of medical history, he reported experiencing depression and excessive worry.  Additionally, during an August 2007 VA mental health appointment and in his August 2007 written statement, he reported that his symptoms of depression, anxiety and fear have persisted since his military service.  The Board notes that the Veteran is competent to give testimony regarding the events he experienced during service, as well as the onset and recurrence of his symptoms, and the Board finds his reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran's reported stressful events have not been verified; however, verification of a stressor is not necessary in this instance as the Veteran has not been diagnosed with PTSD.  See 38 C.F.R. § 3.304(f) (applicable to claims of service connection for PTSD).  Consequently, as the evidence of record shows that the Veteran's reports are consistent with the places, types and circumstances of his service and that his symptoms have been recurrent since their onset in service, the second element, occurrence of an in-service disease or injury, has been established.  See 38 C.F.R. § 3.303(a).

The final element, a nexus between the current disability and the in-service injury/disease is met because the February 2015 VA examiner provided a positive nexus opinion.  After reviewing the Veteran's pertinent medical history and conducting an interview, the February 2015 VA examiner opined that it is at least as likely as not that the Veteran's diagnosed psychiatric disorder is related to the stressful events he experienced during service.  The Board finds the examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As all three elements set forth above have been met, the Board finds that service connection for a psychiatric disorder, diagnosed as other specified stressor and trauma related disorder, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as other specified stressor and trauma related disorder, is granted.

REMAND

The Veteran was scheduled for a VA dental examination in accordance with the Board's September 2012 remand.  Documentation in the claims file indicates that the Veteran failed to appear for his scheduled dental examination, and as such, the RO continued the denial of his claim based on the evidence of record.  See March 2015 Supplemental Statement of the Case (SSOC).  In a May 2015 written statement, the Veteran indicated that he did not fail to appear for his VA dental examination, stating that he appeared for a rescheduled dental examination the following week.  The Board notes that there is no report from a VA dental examination in the claims file, and the SSOC does not list this evidence as having been received by the RO.  However, the record contains reports from additional VA examinations dated March 2015 that are not listed on the March 2015 SSOC or a rating decision issued the same month.  Moreover, the Board notes that there are no VA medical records in the claims file dated after February 2014, even though the February 2015 VA psychiatric examination report shows that the Veteran received treatment from VA for his psychiatric condition after this date.  These facts indicate that the record on appeal is incomplete.  

The Board acknowledges that, under applicable law, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be determined based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  Nevertheless, because it appears that the record is incomplete, the Board in unable to determine on the record before it whether the Veteran failed to appear for his VA dental exam so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Consequently, the Board remands the Veteran's dental claim for additional VA records to be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In its September 2012 remand, the Board noted that the Veteran reported experiencing multiple hypertensive symptoms, such as psychiatric symptoms, headaches, and joint pains, which cause functional impairment and which were not adequately compensated by a single rating under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, the Board directed that the VA examiner performing the hypertension examination to address whether the Veteran's claimed symptoms are caused or aggravated by his hypertension, and to identify the overall extent of the Veteran's functional impairment due to his hypertension related symptoms/disorders.  The Board also asked the examiner to address whether the Veteran had a systolic blood pressure of predominately 200 or more during the appeal period.  These issues were not addressed in the March 2015 VA examination regarding hypertension.  Thus, this matter must be remanded for further examination and/or an addendum opinion addressing these issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that in a March 2015 rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating.  The Veteran submitted a timely Notice of Disagreement (NOD) in May 2015 concerning the noncompensable rating assigned.  There is no indication in the Veteran's claims file that the RO has issued a Statement of the Case (SOC) as to these issues.  As such, the Board must remand this claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC regarding the issue of entitlement to an initial compensable rating for erectile dysfunction.  He should be advised of the requirements to timely perfect an appeal.  

2.  Obtain any outstanding VA examination reports, including that of the Veteran's VA dental examination reportedly completed on February 24, 2015.  

If it is determined that no such dental examination took place, the Veteran should be scheduled for new VA dental examination to determine the nature and etiology of any dental disorder diagnosed in accordance with the Board's September 2012 remand.

3.  Obtain any outstanding VA medical records, and any private medical records concerning the Veteran's treatment for hypertension.

4.  Notify the Veteran that he may submit lay statements from himself or others who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hypertension and related symptoms, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Then schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected hypertension and any residual manifestations.  The claims folder should be made available to and reviewed by the examiner and all indicated tests should be conducted. Additionally, the examiner should:

a.	State whether, at any point since October 2000, the Veteran's systolic pressure has been predominantly 200 or more.

b.	State whether the Veteran has any other symptoms or disorders which have been caused or aggravated by his hypertension, to specifically include any headaches or joint pains.

c.	State the overall extent of the Veteran's functional impairment due to his hypertension and all related symptoms and disorders.

The examination report should include a complete rationale for all opinions expressed. 

If the examiner cannot provide an answer to the above questions without resort to speculation, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.  

6.  Then readjudicate the Veteran' claims of entitlement to service connection for a dental condition and for a higher initial rating for hypertension.  If any benefit sought remains denied, furnish the Veteran and his representative with a SSOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


